EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Hinsch on 5/20/2022.

The application has been amended as follows: 
1.	(currently amended) A method of treating a human subject suffering from a neoplastic disease, 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


wherein:
AA18 is selected from the group consisting of L 
AA22 is selected from the group consisting of Q  
AA126 is selected from the group consisting of H, M, K, C, D, E, G, I, R and S,
wherein AA18 is not L when AA22 is Q,
and wherein:
AA1 is A 
AA2 is P 
AA3 is T 
AA4 is S 
AA5 is S 
AA6 is S  
AA7 is T  
AA8 is K 
AA9 is K 
AA35 is K 
AA38 is R 
AA39 is M 
AA55 is H 
AA69 is V 
AA74 is Q 
AA80 is L 
AA81 is R 
AA85 is L 
AA86 is I 
AA89 is I 
AA91 is V 
AA92 is I 
AA97 is K 
AA104 is M 
AA109 is D 
AA113 is T 
AA125 is C 
AA130 is S 
wherein (a) said polypeptide does not comprise the group of amino acid substitutions [[L]]80F, [[R]]81D,[[ L]]85V, [[I]]86V and [[I]]92F; (b) the polypeptide exhibits diminished binding to CD132 relative to wild-type hIl-2 of SEQ ID NO:1 and (c) (i) the ratio of pSTAT5 induction in CD25pos T cells relative to pSTAT5 induction in CD25neg T cells upon contacting the CD25 pos and CD25 neg T cells with the polypeptide, is greater than (ii) the ratio of pSTAT5 induction in CD25 pos T cells relative to pSTAT5 induction in CD25 neg T cells upon contacting with the CD25 pos and CD25 neg T cells with wild-type hIL2 of SEQ ID NO:1.

2.	(canceled)
3.	(currently amended) The method of claim 1, wherein [[a=0]] AA1 is deleted.

4.	(previously presented) The method of claim 1, wherein the polypeptide comprises a set of mutations selected from the following sets of mutations: 

[[L]]18R, [[Q]]22E, and [[Q]]126H;
[[L]]18R, [[Q]]22E, and [[Q]]126K; 
[[L]]18R, [[Q]]22E and [[Q]]126M; 
[[L]]18R and [[Q]]126H; 
[[Q]]22E and [[Q]]126H; 
[[L]]18A, [[Q]]22E and [[Q]]126H; 
[[L]]18M, [[Q]]22E and [[Q]]126H; 
[[L]]18F, [[Q]]22E and [[Q]]126H; 
[[L]]18W, [[Q]]22E and [[Q]]126H; 
[[L]]18K, [[Q]]22E and [[Q]]126H; 
[[L]]18Q, [[Q]]22E and [[Q]]126H; 
[[L]]18E, [[Q]]22E and [[Q]]126H; 
[[L]]18S, [[Q]]22E and [[Q]]126H; 
[[L]]18V, [[Q]]22E and [[Q]]126H; 
[[L]]18I, [[Q]]22E and [[Q]]126H; 
[[L]]18Y, [[Q]]22E and [[Q]]126H; 
[[L]]18H, [[Q]]22E and [[Q]]126H; 
[[L]]18N, [[Q]]22E and [[Q]]126H; 
[[L]]18D, [[Q]]22E and [[Q]]126H; 
[[L]]18T, [[Q]]22E and [[Q]]126H;
[[L]]18R, [[Q]]22G and [[Q]]126H; 
[[L]]18R, [[Q]]22A and [[Q]]126H; 
[[L]]18R, [[Q]]22L and [[Q]]126H; 
[[L]]18R, [[Q]]22M and [[Q]]126H; 
[[L]]18R, [[Q]]22F and [[Q]]126H; 
[[L]]18R, [[Q]]22W and [[Q]]126H; 
[[L]]18R, [[Q]]22K and [[Q]]126H; 
[[L]]18R, [[Q]]22S and [[Q]]126H; 
[[L]]18R, [[Q]]22V and [[Q]]126H; 
[[L]]18R, [[Q]]22I and [[Q]]126H; 
[[L]]18R, [[Q]]22Y and [[Q]]126H; 
[[L]]18R, [[Q]]22H and [[Q]]126H; 
[[L]]18R, [[Q]]22R and [[Q]]126H; 
[[L]]18R, [[Q]]22N and [[Q]]126H; 
[[L]]18R, [[Q]]22D and [[Q]]126H; and 
[[L]]18R, [[Q]]22T and [[Q]]126H.  

5.	(previously presented) The method of claim 1, wherein the polypeptide is PEGylated.
6.	(canceled)
7.	(previously presented) The method of claim 5, wherein the polypeptide is PEGylated with a PEG having a molecular weight of 10,000 to 50,000 Daltons.
8-9	(canceled).
10.	(previously presented) The method of claim 1, wherein the administering comprises administering a nucleic acid encoding the polypeptide.
11.	(previously presented) The method of claim 10, wherein the nucleic acid is DNA.
12.	(previously presented) The method of claim 10, wherein the nucleic acid is a recombinant expression vector.
13.	(previously presented)The method of claim 12, wherein said vector is a viral vector.
14.	(previously presented) The method of claim 12, wherein said vector is a non-viral vector.
15-17 	(canceled)
18.	(previously presented)The method of claim 1, wherein said method further comprises administering a supplementary agent to said subject.
19.	(currently amended) The method of claim 18, wherein said supplementary agent is selected from the group consisting of a chemotherapeutic agent[[s]], an antibod[[ies]]y, an immune checkpoint modulator[[s]], tumor infiltrating lymphocytes (TILs), a CAR-T cell[[s]], and a physical method[[s]].
20.	(original) The method of claim 19, wherein the supplementary agent is an immune checkpoint modulator.
21.	(previously presented) The method of claim 20, wherein the immune checkpoint modulator is an anti-PD-1 antibody or an anti-PD-L1 antibody.
22-24	(canceled)
25.	(previously presented) The method of claim 1, wherein the polypeptide comprises SEQ ID NO:8.
26.	(previously presented) The method of claim 25, wherein the polypeptide comprises an amino-terminal proline linked to:

    PNG
    media_image2.png
    55
    273
    media_image2.png
    Greyscale

27.	(previously presented) The method of claim 21, wherein the anti-PD-1 antibody is nivolumab or pembrolizumab.
28.	(currently amended) A method of treating a human subject suffering from a neoplastic disease, 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


AA18 is selected from the group consisting of L 
AA22 is selected from the group consisting of Q  
AA126 is selected from the group consisting of H, M, K, C, D, E, G, I, R and S,
wherein AA18 is not L when AA22 is Q,
and wherein:
AA1 is A 
AA2 is P 
AA3 is T 
AA4 is S 
AA5 is S 
AA6 is S  
AA7 is T  
AA8 is K 
AA9 is K 
AA35 is K 
AA38 is R 
AA39 is M 
AA55 is H 
AA69 is V 
AA74 is Q 
AA80 is L 
AA81 is R 
AA85 is L 
AA86 is I 
AA89 is I 
AA91 is V 
AA92 is I 
AA97 is K 
AA104 is M 
AA109 is D 
AA113 is T 
AA125 is C 
AA130 is S 
wherein (a) said polypeptide does not comprise the group of amino acid substitutions [[L]]80F, [[R]]81D,[[ L]]85V, [[I]]86V and [[I]]92F; (b) the polypeptide exhibits diminished binding to CD132 relative to wild-type hIl-2 of SEQ ID NO:1 and (c) (i) the ratio of pSTAT5 induction in CD25pos T cells relative to pSTAT5 induction in CD25neg T cells upon contacting the CD25 pos and CD25 neg T cells with the polypeptide, is greater than (ii) the ratio of pSTAT5 induction in CD25 pos T cells relative to pSTAT5 induction in CD25 neg T cells upon contacting with the CD25 pos and CD25 neg T cells with wild-type IL2 of SEQ ID NO:1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Garcia et al (WO2019/104092, cited in the prior action) teach the polypeptide of SEQ ID NO:15 wherein the peptide is designated WT-REH (figure 2). The polypeptide of SEQ ID NO:15 has the structural requirements encompassed by instant claim 1.  Garcia et al teach that said polypeptide of SEQ ID NO:15, “WT-REH”, is a partial agonist of the Il-2R in mice  (paragraph [00186]) and that FoxP3 cells from mice treated with WT-REH suppressed the proliferation of CD4 conventional T cells (paragraphs [00185]).  Garcia et al teach that  in a mouse melanoma model, mice treated with WT-REH (SEQ ID NO:15) exhibit  larger tumor size compared to WT IL-2 (SEQ ID NO:1) treated mice (paragraph [00177]).  Garcia et al teach that the inventive peptides are used in a method of treating autoimmune disease (paragraph [0036] and claims 27-29 of ‘092).  Garcia et al teaches that WT-REH exhibits a lower ratio of pSTAT5 induction when normalized against pSTAT5 induction by WT IL2 (Figures 6A and 6B).  Garcia et a fail to teach a ratio of pSTAT5 induction in CD25 pos T cells versus CD25 neg T cells, and the greater ratio for WT-REH than the ratio of pSTAT5 induction in CD25 pos T cells versus CD25 neg T cells by WT IL-2.  Garcia et al fail to teach the correlation of the higher ratio of a IL-2 mutein polypeptide with the ability of the polypeptide to have therapeutic efficacy in treating a human patient with cancer. 
The rejection of claims 1, 4, 18, 19 and 28, under 102(a)(1) as being anticipated by Garcia et al is withdrawn in light of applicant’s amendments of claims 1 and 28 requiring that the polypeptide does not comprise the group of amino acid substitutions 80F, 81D, 85V, 86V and 92F, which excludes SEQ ID NO: 8 and 11 of Garcia et al, and the requirement that the ratio of pSTAT5 induction in CD25pos T cells relative to pSTAT5 induction in CD25neg T cells upon contacting the CD25 pos and CD25 neg T cells with the polypeptide,  is greater than (ii) the ratio of pSTAT5 induction in CD25 pos T cells relative to pSTAT5 induction in CD25 neg T cells upon contacting with the CD25 pos and CD25 neg T cells with wild-type IL2 of SEQ ID NO:1, which is not taught by Garcia et al to be a property of SEQ ID NO:15.
The provisional rejection of claims 1, 4, 5, 18, 19 and 28 on the ground of non-statutory double patenting is withdrawn in light of applicant’s amendment of claims 1 and 28 requiring that the ratio of pSTAT5 induction in CD25pos T cells relative to pSTAT5 induction in CD25neg T cells upon contacting the CD25 pos and CD25 neg T cells with the polypeptide,  is greater than (ii) the ratio of pSTAT5 induction in CD25 pos T cells relative to pSTAT5 induction in CD25 neg T cells upon contacting with the CD25 pos and CD25 neg T cells with wild-type IL2 of SEQ ID NO:1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note: the IDS filed 4-04-2022 has been lined-through because it is a duplicate of the IDS filed 3-24-2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643